UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8110



JEFFREY L. HUNTER,

                                              Plaintiff - Appellant,

          versus


IQBAL KHAN; EDWINN SWANN; DOCTOR TOLER; DOCTOR
WALKER; NORTH CAROLINA DIVISION OF PRISONS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Senior District
Judge. (CA-99-682-5-F)


Submitted:   March 14, 2002                 Decided:   March 25, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeffrey L. Hunter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey L. Hunter seeks to appeal the district court’s order

adopting the magistrate judge’s recommendation to dismiss his

§ 1983 action.        We dismiss the appeal for lack of jurisdiction

because Hunter’s notice of appeal was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).           This appeal period is

“mandatory and jurisdictional.”          Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on August

20, 2001.       Hunter’s notice of appeal was filed on November 16,

2001.       Because Hunter failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.*       We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-




        *
        Because Hunter was not incarcerated when he noted his
appeal, he does not benefit from Houston v. Lack, 487 U.S. 266
(1988).


                                     2
rials before the court and argument would not aid the decisional

process.




                                                       DISMISSED




                               3